UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7741


ANNETTE ROSS,

                Plaintiff - Appellant,

          v.

GARY L. BASS, Chief of Operations; GENE M. JOHNSON, Director
for DOC; BARBARA J. WHEELER, Warden for F.C.C.W.,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       James C. Turk, Senior
District Judge. (7:09-cv-00243-jct-mfu)


Submitted:   February 18, 2010            Decided:   February 24, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Annette Ross, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Annette    Ross    appeals     the    district   court’s      orders

dismissing     her    42    U.S.C.   § 1983      (2006)   complaint      without

prejudice and denying her motion for reconsideration.                  We have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                  Ross v.

Bass, No. 7:09-cv-00243-jct-mfu (W.D. Va. Aug. 20 & Sept. 4,

2009).     We deny Ross’s motion for appointment of counsel.                  We

dispense     with    oral   argument     because    the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       2